                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-2 11-BO


MARTHA BEL TON ,                               )
                                               )
               Plaintiff,                      )
                                               )
               V.                              )                      ORDER
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )


       This cause comes before the Court on plaintiffs motion for judgment on the pleadings [DE

18] and defendant' s motion for summary judgment [DE 20] . A hearing was held on the motions

before the undersigned on June 17, 2021 , at Edenton, North Caro lina. For the reasons that follow,

plaintiffs motion is granted, and this matter is remanded to the Commissioner for further

proceedings.

                                         BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying h45 application for disability and disability insurance benefits under

Title II of the Social Security Act. Plaintiff filed an application for a period of disability and

disability insurance benefits on October 13 , 2016, alleging a disability onset date of July 28, 2016.

After initial denials, an administrative law judge (ALJ) held a video hearing on November 30,

2018 , and subsequently found that plaintiff was not disabled. The ALJ's decision became the fina l

decision of the Commissioner when the Appeals Council denied plaintiffs request for review.

Plaintiff then sought review of the Commissioner' s decision in this Court.
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he or she is unable "to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S .C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S .C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)( 4), 416.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404. l 520(a)(4),

416.920(a)(4).


                                                 2
       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

smce her alleged onset date of July 28 , 20 16. The ALJ found that plaintiffs left shoulder

dysfunction status-post surgery, left knee arthritis, hip bursitis and degenerative joint disease, and

right elbow degenerative joint disease were severe impairments at step two, but that either alone

or in combination her impairments did not meet or equal a Listing. The ALJ further found that

plaintiff had been diagnosed with or received treatment for carpal tunnel syndrome, diabetes

mellitus, and obesity, but that there was no indication that these impairments caused more the

minimal functional limitations in the abi lity to perform basic work activities and were therefore

non-severe. The ALJ determined that plaintiff had the residual functional capacity to perform light

work with limitations with some additions and at steps four and five found that plaintiff was unable

to perform past relevant work but that, considering her age, education, work experience, and RFC,


                                                  3
there were jobs that existed in sign ificant numbers in the national economy which plaintiff could

perform. Thus, a finding of not disabled was directed.

       Upon review of the record and decision, the Court concludes that reversal is appropriate

because the ALJ failed to evaluate and assign weight to the August 20 18 medical opinion of Dr.

Andrew Bush, plaintiffs treating speciali st. The ALJ must carefully weigh the opinions of the

medical sources on file through considering several factors, including length of the treatment

relationship, supportab ility, consistency, and specialization. See 20 C.F.R. § 404.1527(c)(2). The

ALJ must consider all medical opinion given in the case, assess the weight given to each opinion,

and explain any conflict between a medical opinion and the ALJ's RFC. Id. at§ 404 .1527(b).

Furthermore, a treating physician ' s opinion is contro lling "unless it is unsupported by medically

acceptable clinical and laboratory diagnostic techniques or if it is inconsistent with other

substantial evidence of record ." Steph ens v. Astrue, 533 F. Supp. 2d 598, 600 (E.D.N.C. 2008)

(citing 20 C.F.R. § 404.1527(d) ; Craig v. Chater, 76 F.3d 585 , 590 (4th Cir. 1996)). The treating

physician rule is applicable to cases fi led before March 27, 2017. See Brown v. Comm 'r Soc. Sec.

Admin., 873 F. 3d 25 1, 255 (4th Cir. 2017).

       Dr. Bush, in hi s opinion, limited plaintiff to lifting no more than two or three pounds and

no pushing or pulling with the left upper extremity. Dr. Bush stated that these restrictions were

permanent in nature. In her decision, the ALJ fa il ed to mention or evaluation and assign weight to

this medical opinion. She included no weight limit on plaintiffs left upper extremity usage beyond

the light work RFC, which allows lifting up to twenty pounds occasionally and ten pounds

frequently. Therefore, this case be remanded so that the ALJ can properly evaluate and assign

weight to Dr. Bush' s medical opinion.


                                                 4
       Furthermore, the ALJ failed to perform a function-by-function analysis in arrive at her RFC

of light work. A proper RFC analysis has three components: (1) evidence, (2) logical explanation,

and (3) conclusion. Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018). The ALJ's logical

explanation is just as important as the other elements, and "meaningful review is frustrated when

an ALJ goes straight from listing evidence to stating a conclusion." Id.

       Here, the ALJ found that plaintiff could perform the full range of light work lifting and

carrying, only restricting her overhead reaching on the left to occasional. At no point does the ALJ

explain how, based on plaintiffs complaints of exacerbated pain reaching in various directions

and displaying limited abduction and limitation in other range of motion directions on exam,

plaintiff could be expected to reach in directions other than overhead constantly. Furthermore, the

ALJ does not explain how plaintiff could lift up to twenty pounds during the day, as required by

her RFC, despite evidence showing significant signs of diffuse weakness in the left arm despite

multiple surgical procedure, injections, and physical therapy sessions. Thi s case must therefore be

remanded for function-by-function assessment of plaintiffs contested ability to use her left upper

extremity for reaching, lifting, and carrying and her ability to lift, carry, handle, and finger with

her hands.

       The Court in its discretion finds that remand is appropriate. Remand is appropriate where,

as in this case, an ALJ fails to discuss relevant evidence that weighs against her decision and fails

to properly form a logical bridge between the evidence and her conclusions.




                                                 5
                                      CONCLUSION

      Accordingly, plaintiffs motion for judgment on the pleadings [DE 18) is GRANTED and

defendant 's motion for summary judgment [DE 20) is DENIED. The Commissioner's decision is

REMANDED for further proceedings consistent with the foregoing.



SO ORDERED, this    ~3     day of June, 202 1.




                                           UNITED ST ATES D1sTRICTJUDGE




                                                 6
